DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-7, 9, 11, 13, 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (7,043,776).
	Wu discloses a shower column assembly comprising: a shower column 10; a first shower column mount 12  including a fluid conduit assembly connectable to a supply pipe, the fluid conduit assembly fluidically connected to the shower column at a supply location; a second shower column mount (at 13) positionable along the shower column 10 at a secondary stabilization location; a showerhead 142 fluidically connected at a first end of the shower column 10; a hand shower 16 fluidically connectable to the 
	Regarding claim 2, the diverter 20 is positioned offset toward the hand shower 16 from the diverter 20 and is adjustable between a first supply position and a second supply position, wherein in the first supply position, a first fluid path is defined through the diverter 20 between the supply pipe and the showerhead 142, and in the second supply position, a second fluid path is defined through the diverter between the supply pipe and the hand shower 16.
	Regarding claim 6, the flow selection valve 13 is movable between first and second flow selection positions, and the diverter 20is movable between the first supply position and the second supply position in response to positioning of the flow selection valve in the first or second selection positions.
	Regarding claim 7, the fluid conduit assembly includes a supply adapter (threaded coupling member shown in Fig. 3) fluidically connectable to the supply pipe (not shown) and a supply bracket (right extension of member 12 including a passage 122 in Fig. 3) extending from the shower column at the supply location, the supply bracket being configured to sealingly join to the supply adapter to retain the shower column at a fixed position relative to the supply pipe.
	Regarding claim 9, the supply adapter (threaded coupling member connected to member 12 as shown in Fig. 3) is threaded to join to the supply pipe (not shown).

	Regarding claim 13, the shower column assembly further comprises a showerhead extension arm 14 extending between the shower column 10 and the showerhead 142.
	Regarding claim 15, at least a portion of the shower column 10 between the diverter 20 and the hose connection 162 has an interior volume forming a substantially continuous water column.
	Regarding claim 16, Wu discloses a shower column assembly connectable to a water supply having a supply pipe having a pipe outlet including: a shower column 10; a first shower column mount 12 including a fluid conduit assembly connectable to a supply pipe, the fluid conduit assembly fluidically connected to the shower column at a supply location; a second shower column mount (at 13) positionable along the shower column at a secondary stabilization location; a showerhead 142 fluidically connected at a first end of the shower column; a hand shower 16 fluidically connected to the shower column via a hose 162 connection at a second end of the shower column 10 opposite the first end; and a diverter 20 positioned within the shower column 10 at the supply location, the diverter 20 including a diverter body 22 and a valve core 24, the diverter body 22 defining an interior body having an upper outlet and a lower outlet, wherein the valve core 24 is movable between first and second positions in response to fluid pressure in the shower column 10; wherein, in the first position, the valve core 22 forms a fluid path between the supply pipe and the hand shower and a seal between the .
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (7,043,776) in view of Wu et al (7,143,961).
	Wu ‘776 does not disclose a selector control button on the hand shower 16. Attention is directed to Wu et al. which teach a shower assembly comprising a hand shower 50 having a selector control button 52 for selectively actuating the flow valve 33. Therefore, it would have been obvious to one of ordinary skill in the art to substitute the hand shower of Wu ‘776 shower assembly with the hand shower with a selector control button of the teaching of Wu et al, wherein so doing would amount a mere substitution of one functional equivalent shower means for another within the same art that would work equally well in the Wu ‘776 shower device.
Claims 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (7,043,776) in view of Culmer et al. (2017/0314240).
           Regarding claim 8, Wu does not disclose the first shower column mount 12 includes an escutcheon and a wall mount assembly, the escutcheon circumscribing at least a portion of the supply adapter and the supply bracket. Attention is directed to Culmer et al. which teach a shower column assembly comprising a first shower column mount 16 including an escutcheon 32 and a wall mount assembly 30, the escutcheon 32 circumscribing at least a portion of a supply adapter 28 and a supply bracket 148. Therefore, it would have been obvious to one of ordinary skill in the art to employ escutcheon and a wall mount assembly with Wu shower column assembly in view of Culmer et al. for connecting the supply adapter and the supply bracket to a wall. 	    
	          Regarding claim 10, Wu does not disclose the supply bracket includes at least one seal ring forming a fluidic seal around an outer circumference of the supply adapter. Attention is directed to Culmer et al. which teach a shower column assembly comprising a supply bracket 148 (Fig. 8B) includes at least one seal ring 70 forming a fluidic seal around an outer circumference of a supply adapter 28. Therefore, it would have been obvious to one of ordinary skill in the art to employ a supply adapter having fluidic seal with Wu shower column assembly in view of the teaching of Culmer et al. for connecting the supply adapter to the supply bracket in a watertight manner.
Claims 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (7,043,776) in view of Lee et al. (2019/0211537).
Wu does not teach the second shower column mount 13 includes a wall mount assembly and a stabilization bracket joinable to the wall mount 20assembly to define an .
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-21 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sharratt et al. disclose a shower column assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-4890. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 517-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN D LE/Primary Examiner, Art Unit 3754